EXHIBIT 10.3(a)
 
THE OHIO VALLEY BANK COMPANY
 
THIRD AMENDED AND RESTATED
 
DIRECTOR RETIREMENT AGREEMENT
 
This THIRD AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT (this “Agreement”)
is adopted this 18th day of December, 2012 by and between THE OHIO VALLEY BANK
COMPANY, a state-chartered commercial bank located in Gallipolis, Ohio (the
“Company”), and Jeffrey E. Smith (the “Director”).  This Agreement amends and
restates the prior Second Amended and Restated Director Retirement Agreement
between the Company and the Director dated December 28, 2007 (the “2007
Amendment”) which amended and restated the prior Amended and Restated Director
Retirement Agreement between the Company and the Director dated January 12, 2004
(the “2004 Agreement”).
 
The parties intended the 2007 Amendment to be a material modification of the
2004 Agreement such that all amounts earned and vested prior to December 31,
2004 shall be subject to the provisions of Section 409A of the Code and the
regulations promulgated thereunder.  The purpose of the amendment and
restatement reflected in this Agreement is to clarify certain provisions with
respect to the requirements of the Employee Retirement Income Security Act of
1974, as amended, and Section 409A of Code.  The terms of this Agreement do not
materially change the terms of the 2007 Amendment.


This Agreement provides specified benefits to the Director, a member of a select
group of management or highly compensated employees who contribute materially to
the continued growth, development and future business success of the
Company.  This Agreement shall be unfunded for tax purposes.
 
Article 1
 
Definitions
 
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 
1.1           “Beneficiary” means each designated person or entity, or the
estate of the deceased Director, entitled to any benefits upon the death of the
Director pursuant to Article 4.
 
1.2           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Director completes, signs and
returns to the Plan Administrator to designate one or more beneficiaries.
 
1.3           “Board” means the Board of Directors of the Company as from time
to time constituted.
 
1.4           “Code” means the Internal Revenue Code of 1986, as amended, and
all regulations and guidance thereunder, as may be amended from time to time.
 
1.5           “Disability” means the Director:  (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company.  Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company, provided that the definition of “disability” applied under such
insurance program complies with the requirements of the preceding
sentence.  Upon the request of the Plan Administrator, the Director must submit
proof to the Plan Administrator of the Social Security Administration’s or the
provider’s determination.
 
1.6           “Effective Date” means January 1, 2005.
 
1.7           “Normal Retirement Age” means the Annual Meeting of Shareholders
following the calendar year in which the Director attains age seventy (70).
 
1.8           “Normal Retirement Date” means the later of Normal Retirement Age
or Termination of Service.
 
1.9           “Plan Administrator” means the plan administrator described in
Article 6.
 
1.10           “Plan Year” means each twelve (12) month period commencing on
January 1 and ending on December 31 of each year.
 
1.11           “Specified Employee” means an employee who at the time of
Termination of Service is a key employee of the Company, if any stock of the
Company is publicly traded on an established securities market or
otherwise.  For purposes of this Agreement, an employee is a key employee if the
employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii)
(applied in accordance with the regulations thereunder and disregarding section
416(i)(5)) at any time during the twelve (12) month period ending on December 31
(the “identification period”).  If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.
 
1.12           “Termination for Cause” has the meaning set forth in Article 5.
 
1.13           “Termination of Service” means a “separation of service” within
the meaning of Treasury Regulation §1.409A-1(h) of the Director’s service with
the Company and any person with whom the Company would be considered a single
employer under Code Sections 414(b) and (c) for reasons other than death or
Disability.
 
1.14           “Years of Service” means the total number of twelve (12) month
periods during which the Director has served on the Board.
 

 
 

--------------------------------------------------------------------------------

 

Article 2
 
Distributions During Lifetime
 
2.1           Normal Retirement Benefit.  Upon Termination of Service on or
after Normal Retirement Age, the Company shall distribute to the Director the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.
 
2.1.1           Amount of Benefit.  The annual benefit under this Section 2.1 is
the greater of: (i) fifty percent (50%) of the Director’s three (3) prior years
average total annual or monthly Fees; or (ii) fifty percent (50%) of any
consecutive three (3) prior years average total annual or monthly Fees.
 
2.1.2           Payment of Benefit.  The Company shall distribute the annual
benefit to the Director in twelve (12) equal monthly installments commencing on
the first day of the month following Termination of Service.  The annual benefit
shall be distributed to the Director for two hundred forty (240) monthly
installments.
 
2.2           Disability Benefit.  If the Director experiences a Disability
prior to Normal Retirement Age which results in Termination of Service, the
Company shall distribute to the Director the benefit described in this Section
2.2 in lieu of any other benefit under this Article.
 
2.2.1           Amount of Benefit.  The annual benefit under this Section 2.2 is
the greater of: (i) fifty percent (50%) of the Director’s three (3) prior years
average total annual or monthly Fees; or (ii) fifty percent (50%) of any
consecutive three (3) prior years average total annual or monthly Fees.
 
2.2.2           Payment of Benefit.  The Company shall distribute the annual
benefit to the Director in twelve (12) equal monthly installments commencing on
the first day of the month following Termination of Service.  The annual benefit
shall be distributed to the Director for two hundred forty (240) monthly
installments.
 
2.3           Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Director is considered a
Specified Employee, the provisions of this Section 2.3 shall govern all
distributions hereunder.  If benefit distributions which would otherwise be made
to the Director due to Termination of Service are limited because the Director
is a Specified Employee, then such distributions shall not be made during the
first six (6) months following Termination of Service.  Rather, any distribution
which would otherwise be paid to the Director during such period shall be
accumulated and paid to the Director in a lump sum on the first day of the
seventh month following Termination of Service.  All subsequent distributions
shall be paid in the manner specified.
 
2.4           Distributions Upon Taxation of Amounts Deferred.  If, pursuant to
Code Section 409A, the Federal Insurance Contributions Act or other state, local
or foreign tax, the Director becomes subject to tax on the amounts deferred
hereunder, then the Company may make a limited distribution to the Director in a
manner that conforms to the requirements of Code section 409A.  Any such
distribution will decrease the Director’s benefits distributable under this
Agreement.
 
2.5           Change in Form or Timing of Distributions.  All changes in the
form or timing of distributions hereunder must comply with the following
requirements.  The changes:
 
(a)           may not accelerate the time or schedule of any distribution,
except as provided in Code Section 409A and the regulations thereunder;
(b)           must, for benefits distributable under Sections 2.1 and 2.2, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and
(c)            must take effect not less than twelve (12) months after the
election is made.
 
Article 3
 
Distribution at Death
 
3.1           Death During Active Service.  If the Director dies while in the
active service of the Company, the Company shall distribute to the Beneficiary
the benefit described in this Section 3.1.  This benefit shall be distributed in
lieu of the benefits under Article 2.
 
3.1.1           Amount of Benefit.  The annual benefit under this Section 3.1 is
the greater of: (i) fifty percent (50%) of the Director’s three (3) prior years
average total annual or monthly Fees; or (ii) fifty percent (50%) of any
consecutive three (3) prior years average total annual or monthly Fees.
 
3.1.2           Payment of Benefit.  The Company shall distribute the annual
benefit to the Beneficiary in twelve (12) equal monthly installments commencing
the first day of the fourth month following the Director’s death.  The annual
benefit shall be distributed to the Beneficiary for sixty (60) months.
 
3.2           Death During Benefit Period or Before Benefit Distributions
Commence.  If the Director dies after any benefit distributions have commenced
under this Agreement but before receiving all such distributions, or if the
Director is entitled to benefit distributions under this Agreement but dies
prior to the commencement of said benefit distributions, the Company shall
distribute to the Beneficiary the lesser of: (i) the remaining benefits due the
Director; or (ii) sixty (60) additional monthly benefits, commencing on the
first day of the fourth month following the Director’s death.
 
Article 4
 
Beneficiaries
 
4.1           In General.  The Director shall have the right, at any time, to
designate a Beneficiary to receive any benefit distributions under this
Agreement upon the death of the Director.  The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designated under
any other plan of the Company in which the Director participates.
 
4.2           Designation.  The Director shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent.  If the Director names someone other
than the Director’s spouse as a Beneficiary, the Plan Administrator may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Plan Administrator, executed by the Director’s spouse and
returned to the Plan Administrator.  The Director’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Director or if the Director names a spouse as Beneficiary and the marriage is
subsequently dissolved.  The Director shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and
procedures.  Upon the acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled.  The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Director and accepted by the Plan
Administrator prior to the Director’s death.
 
4.3           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Plan Administrator or its designated agent.
 
4.4           No Beneficiary Designation.  If the Director dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Director, then the Director’s spouse shall be the designated Beneficiary.  If
the Director has no surviving spouse, any benefit shall be paid to the personal
representative of the Director’s estate.
 
4.5           Facility of Distribution.  If the Plan Administrator determines in
its discretion that a benefit is to be distributed to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Director and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.
 
 
 

--------------------------------------------------------------------------------

 
Article 5
 
General Limitations
 
5.1           Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not distribute any benefit under
this Agreement if the Company terminates the Director’s service for:
 
(a)           Gross negligence or gross neglect of duties to the Company;
(b)           Commission of a felony or of a gross misdemeanor involving moral
turpitude; or
(c)           Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Director’s service
and resulting in a material adverse effect on the Company.
 
5.2           Suicide or Misstatement.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not distribute any benefit under
this Agreement if the Director commits suicide within two (2) years after the
Effective Date, or if an insurance company which issued a life insurance policy
covering the Director and owned by the Company denies coverage (i) for material
misstatements of fact made by the Director on an application for such life
insurance, or (ii) for any other reason.
 
5.3           Removal.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement if
the Director is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.
 
5.4           Excess Parachute Payment.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not distribute any benefit under
this Agreement to the extent the benefit would be an excess parachute payment
under Section 280G of the Code.
 
Article 6
 
Administration of Agreement
 
6.1           Plan Administrator Duties.  The Plan Administrator shall
administer this Agreement according to its express terms and shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions, including interpretations of this
Agreement, as may arise in connection with this Agreement to the extent the
exercise of such discretion and authority does not conflict with Code Section
409A.
 
6.2           Agents.  In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as the Plan Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Company.
 
6.3           Binding Effect of Decisions.  Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.
 
6.4           Indemnity of Plan Administrator.  The Company shall indemnify and
hold harmless the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator.
 
6.5           Bank Information.  To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Director’s death, Disability or Termination of Service, and such other pertinent
information as the Plan Administrator may reasonably require.
 
Article 7
 
Claims And Review Procedures
 
7.1           Claims Procedure.  The Director or Beneficiary (“claimant”) who
has not received benefits under the Agreement that he or she believes should be
paid shall make a claim for such benefits as follows:
 
7.1.1           Initiation - Written Claim.  The claimant initiates a claim by
submitting to the Company a written claim for the benefits.  If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant.  All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred.  The claim must state
with particularity the determination desired by the claimant.
 
7.1.2           Timing of Company Response.  The Company shall respond to such
claimant within ninety (90) days after receiving the claim (or, if such claim is
on account of disability, no later than forty-five (45) days).  If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional ninety (90)
days (or, if such claim is on account of disability, for not more than two
additional thirty (30) day periods) by notifying the claimant in writing, prior
to the end of the initial period, which an additional period is required.  The
notice of extension must set forth the special circumstances and the date by
which the Company expects to render its decision.  (If the claim is on account
of disability, the notice will also include the standards for entitlement for a
benefit, unresolved issues, and information needed to resolve those issues.  The
claimant will be given at least 45 days to supply any needed information.  The
period that the claimant takes to produce the needed information does not count
against the period for deciding the claim.)
 
7.1.3           Notice of Decision.  If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial.  The
Company shall write the notification in a manner calculated to be understood by
the claimant.  The notification shall set forth:
 
(a)           The specific reasons for the denial,
(b)           A reference to the specific provisions of the Agreement on which
the denial is based,
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures,

(e)
A statement of the claimant’s right to bring a civil action following an adverse
benefit determination on review, and

(f)
In the case of an adverse determination of a claim on account of disability, the
information to the claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation Section
2560.503-1(g)(1).

 
7.2           Review Procedure.  If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:
 
7.2.1           Initiation - Written Request.  To initiate the review, the
claimant, within sixty (60) days after receiving the Company’s notice of denial
(or, if such claim is a claim on account of disability, within
one-hundred-eighty (180) days), must file with the Company a written request for
review.
 
7.2.2           Additional Submissions - Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits.
 
 
 

--------------------------------------------------------------------------------

 
7.2.3           Considerations on Review.  In considering the review, the
Company shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
 
7.2.4           Timing of Company Response.  The Company shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review (or, if such claim is on account of disability, no later than forty-five
(45) days).  If the Company determines that special circumstances require
additional time for processing the claim, the Company can extend the response
period by an additional sixty (60) days (or, if such claim is on account of
disability, no later than forty-five (45) days) by notifying the claimant in
writing prior to the end of the initial period that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Company expects to render its decision.
 
7.2.5           Notice of Decision.  The Company shall notify the claimant in
writing of its decision on review.  The Company shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth:
 
(a)
The specific reasons for the denial,

(b)
A reference to the specific provisions of the Agreement on which the denial is
based,

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, and

(d)
A statement of the claimant’s right to bring a civil action, and

(e)
In the case of an adverse determination of a claim on account of disability, if
an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, either (i) the specific rule,
guideline, protocol, or other similar criterion; or (ii) a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of the rule, guideline, protocol, or
other similar criterion will be provided free of charge to the claimant upon
request.



Article 8
 
Amendments and Termination
 
8.1           Amendments.  This Agreement may be amended only by a written
agreement signed by the Company and the Director.  However, the Company may
unilaterally amend this Agreement to conform to written directives to the
Company from its auditors or banking regulators or to comply with legislative
changes or tax law, including without limitation Section 409A of the Code and
any and all Treasury regulations and guidance promulgated thereunder.
 
8.2           Plan Termination Generally.  This Agreement may be terminated only
by a written agreement signed by the Company and the Director.  Except as
provided in Section 8.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement.  Rather, after such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.
 
8.3           Plan Terminations Under Section 409A.  Notwithstanding anything to
the contrary in Section 8.2, if this Agreement terminates in the following
circumstances:
 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in Section
409A(a)(2)(A)(v) of the Code, provided that all distributions are made no later
than twelve (12) months following such termination of the Agreement and further
provided that all the Company’s arrangements which are substantially similar to
the Agreement are terminated so the Director and all participants in the Similar
Arrangements (as defined below) are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of the arrangements;

(b)
Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Director’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

(c)
Upon the Company’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Director participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

 
the Company may distribute the amount the Bank has accrued with respect to the
Bank’s obligations hereunder, determined as of the date of the termination of
the Agreement, to the Director in a lump sum subject to the above terms.
 
Article 9
 
Miscellaneous
 
9.1           Binding Effect.  This Agreement shall bind the Director and the
Company and their beneficiaries, survivors, executors, administrators and
transferees.
 
9.2           No Guarantee of Service.  This Agreement is not a contract for
employment.  It does not give the Director the right to remain as a member of
the Board, nor does it interfere with the Company’s right to discharge the
Director.  It also does not require the Director to remain a member of the Board
nor interfere with the Director’s right to terminate service at any time.
 
9.3           Non-Transferability.  Benefits under this Agreement cannot sold,
transferred, assigned, pledged, attached or encumbered in any manner.
 
 
 

--------------------------------------------------------------------------------

 
9.4           Tax Withholding and Reporting.  The Company shall withhold any
taxes that are required to be withheld, including but not limited to taxes owed
under Section 409A of the Code and regulations thereunder, from the benefits
provided under this Agreement.  Director acknowledges that the Company’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authorities.  The Company shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.
 
9.5           Applicable Law.  This Agreement and all rights hereunder shall be
governed by the laws of the State of Ohio, except to the extent preempted by the
laws of the United States of America.
 
9.6           Unfunded Arrangement.  The Director and the Beneficiary are
general unsecured creditors of the Company for the distribution of benefits
under this Agreement.  The benefits represent the mere promise by the Company to
distribute such benefits.  The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Director’s life
or other informal funding asset is a general asset of the Company to which the
Director and the Beneficiary have no preferred or secured claim.
 
9.7           Reorganization.  The Company shall not merge or consolidate into
or with another Company, or reorganize, or sell substantially all of its assets
to another bank, firm, or person unless such succeeding or continuing bank,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement.  Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
bank.
 
9.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Director as to the subject matter hereof.  No rights
are granted to the Director by virtue of this Agreement other than those
specifically set forth herein.
 
9.9           Interpretation.  Wherever the fulfillment of the intent and
purpose of this Agreement requires, and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural
 
9.10           Alternative Action.  In the event it shall become impossible for
the Company or the Plan Administrator to perform any act required by this
Agreement, the Company or Plan Administrator may in its discretion perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Company, provided that such
alternative acts do not violate Section 409A of the Code.
 
9.11           Headings.  Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any of its provisions.
 
9.12           Validity.  In case any provision of this Agreement shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal and invalid provision has never been inserted
herein.
 
9.13           Notice.  Any notice or filing required or permitted to be given
to the Plan Administrator under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, to the address
below:
 
The Ohio Valley Bank Company
Attn:  BOLI Administrator
P O Box 240 420 Third Avenue
Gallipolis OH  45631-0240
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.
 
9.14           Compliance with Section 409A.  This Agreement shall be
interpreted and administered consistent with Code Section 409A.
 
IN WITNESS WHEREOF, the Director and an authorized representative of the Company
have signed this Agreement.
 
DIRECTOR:                                                                              
   THE OHIO VALLEY BANK COMPANY

 

                     
By:                                                                
Jeffrey E.
Smith                                                                           Title:  AVP
and Assistant Secretary


 




